

116 HR 3328 IH: Citizenship Affordability Act
U.S. House of Representatives
2019-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3328IN THE HOUSE OF REPRESENTATIVESJune 18, 2019Mrs. Torres of California (for herself, Mr. Espaillat, Ms. Omar, Mr. Sires, Mr. García of Illinois, and Mr. Carbajal) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo limit the fees charged and collected from applicants for naturalization and related benefits
			 based on poverty, and for other purposes.
	
 1.Short titleThis Act may be cited as the Citizenship Affordability Act. 2.Permanent full and partial income-based naturalization fee waiversSection 344(b) of the Immigration and Nationality Act (8 U.S.C. 1455(b)) is amended—
 (1)in the enumerator, by striking (b) and inserting (b)(1); and (2)by adding at the end the following:
				
 (2)Notwithstanding the provisions of this Act or any other law, the following fee waivers shall apply: (A)In the case of an alien whose income is less than 150 percent of the Federal poverty line, no fee shall be charged or collected for—
 (i)the filing of an application for naturalization or the issuance of a certificate of naturalization upon admission to citizenship;
 (ii)the filing of an application to preserve residence for naturalization purposes; (iii)the filing of an application for a replacement naturalization or citizenship document;
 (iv)the filing of an application for citizenship and issuance of certificate of citizenship under section 322 (Form N–600K);
 (v)the filing of an application for certificate of citizenship (Form N–600); or (vi)a biometrics capture or background check associated with any application described in clauses (i), (ii), (iii), and (iv).
 (B)In the case of an alien whose income is less than 250 percent of the Federal poverty line, not more than 50 percent of the applicable fee shall be charged or collected for—
 (i)the filing of an application for naturalization or the issuance of a certificate of naturalization upon admission to citizenship;
 (ii)the filing of an application to preserve residence for naturalization purposes; (iii)the filing of an application for a replacement naturalization or citizenship document;
 (iv)the filing of an application for citizenship and issuance of certificate of citizenship under section 322 (Form N–600K);
 (v)the filing of an application for certificate of citizenship (Form N–600); or (vi)a biometrics capture or background check associated with any application described in clauses (i), (ii), (iii), and (iv).
 (3)Notwithstanding any other provision of law, the Secretary of Homeland Security shall consider the receipt of means-tested benefits as a criterion for the purpose of demonstrating eligibility for a fee waiver under paragraph (2).
 (4)In this subsection, the term Federal poverty line has the meaning given such term by the Director of the Office of Management and Budget, as revised annually by the Secretary of Health and Human Services in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981 (42 U.S.C. 9902)..
			